Title: IV. To Le politique hollandais, 22 January 1782
From: Adams, John
To: Politique hollandais (newspaper)



Sir

22 January 1782


The Abby, in the 21 Page, represents the destruction of the Tea, as an excès blâmable, and the Town of Boston as a Cité coupable, which I apprehend is a Censure, unjust in itself and inconsistent, with, his own Principles, and with his whole moral and political System, in this ellegant Work.
Sydney and Lock, to name to others in England, John Jacques Rosseau, and a number of other Writers in France, have placed the Principles of Government in So clear a Light, and have produced Such demonstrations in Support of them, that no rational Creature, whose Faculties are not perverted by Superstition, and Fanaticism can read their Writings without seeing their Truth. Our author has not certainly read them without Conviction, and there is not one of the Writers I have mentioned, who could have vindicated the Principles of the american Revolution in a clear, shorter, or more elegant or masterly manner.
 If then, “Qu’il n’est nulle form de Gouvernment, dont la Prerogative Soit d’etre immuable. Nulle autorité politique qui créée hier, ou, il y a mille ans, ne puisse être abrogée dans dix ans ou demain: nulle Puissance Si respectabble, Si Sacrée qu’elle soit, autorisée à regarder l’Etat come Sa proprieté.” If, “toute autorité dans ce monde, peut finir legitimement.” If, “Rien ne prescrit pour la Tyrannie contre la Liberté.”
If it is true, that “Un peuple Soumis à la volonté d’un autre peuple qui peut disposer à son grè de son Gouvernment, et de ses Loix, de Son commerce; l’imposer come il lui plait; limiter Son Industrie et l’enchainer par des prohibitions arbitraires, est Serf, [v]oici il est Serf; et Sa servitude est pire que celle qu’il Subiroit Sous un Tyran.”
 If, Le Consentement des Aieux ne peut obliger les descendans, et il n’y a point de condition qui ne soit exclusive du Sacrifice de la Liberté. La liberté ne s’echange pour rien, parce que rien n’est d’un prix qui lui Soit comparable.
 If, Le Bonheur public est la premiere loi, comme le premier Devoir.
